DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 12 and 13 each recite the phrase “the lowest portion.”  This phrase lacks sufficient antecedent basis.  Correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. (US 2003/0184132).  With respect to claim 1, Adams discloses a folding chair configurable in an unfolded position (see Figure 1) and a folded position (see Figure 2), the folding chair in the unfolded position comprising: a first leg assembly comprising: a first outer leg (13) extending a length of the folding chair; and a first inner leg (34) pivotally coupled with the first outer leg (13), such that in the unfolded position the first outer leg and the first inner leg partially support the folding chair; a second leg assembly comprising: a second outer leg (16) extending the length of the folding chair in parallel with the first outer leg; and a second inner leg (37) in parallel with the first inner leg and pivotally coupled with the second outer leg, such that in the unfolded position the second outer leg and the second inner leg partially support the folding chair; a seat (46) comprising a support member (in the form of a rear slat with tabs (70) extending from each side thereof), wherein the seat is pivotally coupled at (49) to an upper end of each inner leg of the first inner leg and the second inner leg, such that in the unfolded position, the seat provides support for a person when the support member contacts a portion of the first outer leg and a portion of the second outer leg preventing overextension of the seat; and a chair back (19) fixed between an upper portion of each outer leg of the first outer leg and the second outer leg.  With respect to claim 2 and 9, seat hinges in the form of pins (49) and holes (108), configured to provide rotation of the seat about an axis, wherein on seat hinge affixes to the seat to the first inner leg and a second seat hinge affixes the seat to the second inner leg.  With respect to claim 3, wherein the seat hinges create an air gap between the seat and the first and the second inner leg (note how the pins (49) are spaced away from an undersurface of the seat given the height of channel formation (100)) the air gap configured to provide a clearance space between the seat and an internal support bar ((22) or (40)) when folding the chair to the folded position (see Figure 2).  With respect to claim 4 and 10, the support member is affixed to a rear portion of the seat and extends the width of the folding chair.  With respect to claim 5 and 11, an internal support structure including one or more leg bars ( (40) and (22) affixed between the first leg assembly and the second leg assembly under the seat.  With respect to claim 6, a locking mechanism (see Figure 7) configured to hold the seat between each leg assembly of the first leg assembly and the second leg assembly while in the unfolded position.   The chair is made of plastic.  With respect to claim 8, in the folded position the seat lies behind and in parallel with the first leg assembly and the second leg assembly and provides a counterweight to allow the folding chair to stands on the first leg assembly and the second leg assembly (see paragraph [0028]).  With respect to claim 12 and 13, the first outer leg and the first inner leg, and the second outer leg and the second inner leg, in the folded position, create an angled base at the lower portion to partially support the folding chair.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 2003/0184132) in view of Gomes (5,588,695).  Adams et al. discloses all claimed elements with the exception of a plastic material that is recycled.  Gomes teaches a foldable chair that is made of molded plastic, preferably (see column 6, line 46).  It would have been obvious to use recycled materials as taught by Gomes to as the molding plastic disclosed by Adams et al. since such a practice helps reduce wasted sent to a landfill.

Claim(s) 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 2003/0184132).  As disclosed above, Adams reveals all claimed elements with the exception of the method steps of pivotally separating, joining, standing and lifting.  If the device disclosed by Adams is used as intentioned by his disclosure, the broad method steps of separating the legs to unfold the chair, joining the legs to fold the chair and pivoting the seat to support and folded positions above internal support bars would have been obvious to one of ordinary skill in the art.  The structure of Adams et al. makes the method of use of the product obvious to try given that it is readily understood that the Adams chair is meant for unfolding, supporting a user thereon and folding for storage and upright standing.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Duer (3,220,764) (see folding function and curved leg members); Garcia (2,873,793) (see folding function and support on seat engageable with legs members); Johanson (1,989,864) (see folding and curved leg members); Morgan (1,979,562) and Crandall (714,562).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636